

	

		III

		109th CONGRESS

		1st Session

		S. RES. 114

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mr. Crapo submitted the

			 following resolution; which was referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		RESOLUTION

		Recognizing the 100th anniversary of the

		  American Thoracic Society, celebrating its achievements, and encouraging the

		  Society to continue offering its guidance on lung-related health issues to the

		  people of the United States and to the world.

	

	

		Whereas in 1905, Drs. Olser, Trudeau, Janeway, and Knopf,

			 leaders in the fight in the United States against tuberculosis, created the

			 American Sanatorium Association, an organization dedicated to the improvement

			 of tuberculosis care and treatment at tuberculosis sanatoriums in the United

			 States;

		Whereas in 1939, the name of the American Sanatorium

			 Association was changed to the American Trudeau Society, honoring Dr. Edward

			 Livingston Trudeau and recognizing the growing scientific interest in the study

			 of lung diseases beyond tuberculosis, and in 1960 the American Trudeau Society

			 became the American Thoracic Society in keeping with the evolution of the

			 medical specialty area from phthisiology to pulmonology, that is, from

			 tuberculosis to the whole range of respiratory disorders;

		Whereas in 1917, to fulfill its mission as a scientific

			 society, the American Sanatorium Association began the publication of an

			 academic journal, the American Review of Tuberculosis, a text that carried

			 articles on the classification of tuberculosis, diagnostic standards, and

			 related topics on the diagnosis, treatment, cure and prevention of

			 tuberculosis, and in the following years, the journal was renamed the American

			 Review of Tuberculosis and Pulmonary Disease, and finally, the American Journal

			 of Respiratory and Critical Care Medicine;

		Whereas in 1989, the American Thoracic Society began

			 publication of the American Journal of Respiratory Cell and Molecular Biology

			 to recognize the contribution of basic research to the field of respiratory

			 medicine;

		Whereas the American Thoracic Society hosts the largest

			 global scientific meeting dedicated to highlighting and disseminating research

			 findings and clinical advances in the prevention, detection, treatment, and

			 cure of respiratory diseases;

		Whereas the American Thoracic Society continues to meet

			 its clinical and scientific mission through its publication of academic

			 journals and clinical statements on the prevention, diagnosis, treatment, and

			 the cure of respiratory-related disorders, and through providing continued

			 medical education in respiratory medicine; and

		Whereas the American Thoracic Society has a long tradition

			 of working in collaboration with the Federal Government to improve the

			 respiratory health of all Americans: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 scientific, clinical, and public health achievements of the American Thoracic

			 Society as its members and staff commemorate and celebrate the milestone of its

			 100th anniversary;

			(2)recognizes the

			 great impact that the American Thoracic Society has had on improving the

			 lung-related health problems of people in the United States and around the

			 world; and

			(3)congratulates the

			 American Thoracic Society for its achievements and trusts that the organization

			 will continue to offer scientific guidance on lung-related health issues to

			 improve the public health of future generations.

			

